In an action to recover damages for breach of contract, in quantum meruit, and on an account stated, the defendant appeals from an order of the Supreme Court, Westchester County (DiBella, J.), dated June 6, 2013, which denied his motion pursuant to CPLR 3013 and 3211 (a) (7) to dismiss the complaint.
Ordered that the order is affirmed, with costs.
Contrary to the defendant’s contention, the Supreme Court correctly concluded that the allegations of the complaint were “sufficiently particular to give the court and parties notice of the transactions . . . intended to be proved and the material elements of each cause of action” (CPLR 3013). The court also correctly concluded that the complaint sufficiently stated causes of action to recover damages for breach of contract, in quantum meruit, and on an account stated so as to withstand a motion to dismiss pursuant to CPLR 3211 (a) (7) (see generally Leon v *762Martinez, 84 NY2d 83, 87-88 [1994]; Rovello v Orofino Realty Co., 40 NY2d 633, 635-636 [1976]).
Dickerson, J.E, Leventhal, Hall and Miller, JJ., concur.